Exhibit 10.1

EXECUTION VERSION

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of February 21,
2014, by and among Ferro Corporation (the “Company”), FrontFour Master Fund,
Ltd. and the entities and natural persons listed on Exhibit A hereto and their
respective Affiliates (collectively, “FrontFour”) and Quinpario Partners, LLC
and the entities and natural persons listed on Exhibit B hereto and their
respective Affiliates (collectively, “Quinpario,” and with FrontFour, the
“FrontFour Group,” and each a “Group Member”) (each of the Company, the
FrontFour Group and any Group Member, a “Party” to this Agreement and
collectively, the “Parties”).

RECITALS

WHEREAS, FrontFour may be deemed to beneficially own shares of common stock of
the Company (the “Common Stock”) totaling, in the aggregate, One Million Five
Hundred Twenty-One Thousand Eight Hundred Ninety-Seven (1,521,897) shares of the
Common Stock issued and outstanding on the date hereof;

WHEREAS, Quinpario may be deemed to beneficially own shares of Common Stock
totaling, in the aggregate, Seven Hundred Eight Thousand Eight Hundred
(708,800) shares of the Common Stock issued and outstanding on the date hereof;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1. Board Matters; Board Appointments; 2014 Annual Meeting.

(a) The Company agrees to take all necessary actions to nominate Richard J.
Hipple (“Hipple”), Gregory E. Hyland (“Hyland”) and William B. Lawrence
(“Lawrence” and, collectively with Hipple and Hyland, the “Agreed Slate”) to be
elected as directors at the Company’s 2014 annual meeting of shareholders (the
“2014 Annual Meeting”), which actions shall include without limitation timely
creating and mailing solicitation materials and proxy cards reflecting the
Agreed Slate and hiring a proxy solicitor. In connection with these matters,
(i) if elected, Lawrence will step down as Chairman of the Board effective as of
the organizational meeting of the Board immediately following the 2014 Annual
Meeting (the “Organizational Meeting”), (ii) Peter T. Thomas shall be appointed
Chairman of the Board at the Organizational Meeting, (iii) if elected, Hyland
shall be appointed as Lead Director and as the Chair of the Board’s Governance &
Nomination Committee at the Organizational Meeting, and (iv) if elected,
Lawrence will follow the Company’s Corporate Governance Principles regarding
retirement which provide that “a Director is expected to retire from the Board
at the annual meeting following his or her 70th birthday” and as a result will
not stand for re-election at the Company’s 2015 annual meeting of shareholders
(the “2015 Annual Meeting”).

(b) Upon the execution of this Agreement, the FrontFour Group hereby agrees not
to (i) nominate any person for election at the 2014 Annual Meeting, (ii) submit
any proposal for consideration at, or bring any other business before, the 2014
Annual Meeting, directly or indirectly, or (iii) initiate, encourage or
participate in any “withhold” or similar campaign with



--------------------------------------------------------------------------------

respect to the 2014 Annual Meeting, directly or indirectly, and shall not permit
any of its Affiliates or Associates to do any of the items in this Section 1(b).
The FrontFour Group shall not publicly or privately encourage or support any
other shareholder to take any of the actions described in this Section 1(b).

(c) The Company agrees that it will recommend, support and solicit proxies for
the election of the Agreed Slate at the 2014 Annual Meeting.

(d) At the 2014 Annual Meeting, the FrontFour Group agrees to appear in person
or by proxy and vote all shares of Common Stock beneficially owned or controlled
by it (i) in favor of the election of the Agreed Slate (ratably with respect to
all nominees), (ii) in favor of the Company’s “say-on-pay” proposal, (iii) for
the Company’s proposal to amend the Company’s Code of Regulations (the
“Regulations”) to lower (A) the voting standard needed to fix or change the
number of directors from a majority of all Company shares outstanding to a
majority of the shares represented in person or by proxy at the applicable
shareholder meeting and (B) the shareholder participation needed to amend the
Regulations by written consent from two-thirds of all Company shares outstanding
to a simple majority of all Company shares outstanding, (iv) for the Company’s
conditional proposal to amend the Regulations to phase in the declassification
of the Board and provide for the annual election of directors beginning with
those directors to be elected at the 2014 Annual Meeting, which proposal will be
conditional on the adoption of proposal (v) of this Section 1(d), and (v) for
the Company’s conditional proposal to amend the Company’s Eleventh Amended
Articles of Incorporation to eliminate cumulative voting in the election of
directors beginning with the election of directors at the 2014 Annual Meeting,
which proposal will be conditional on the adoption of proposal (iv) of this
Section 1(d). The Company agrees to hire a proxy solicitor to actively solicit
votes and to take such other steps as are customarily taken by the Company in a
non-contested election to obtain shareholder approval of each of the foregoing
proposals at the 2014 Annual Meeting.

(e) The FrontFour Group agrees that it will cause each of its Affiliates and
Associates to comply with the terms of this Agreement. As used in this
Agreement, the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, or the rules
or regulations promulgated thereunder (the “Exchange Act”) and shall include all
persons or entities that at any time during the term of this Agreement become
Affiliates or Associates of any person or entity referred to in this Agreement.

2. Standstill Provisions.

(a) The FrontFour Group agrees that, from the date of this Agreement until the
earlier of (i) the date that is fifteen business days prior to the deadline for
the submission of shareholder nominations for the 2015 Annual Meeting pursuant
to the Company’s Code of Regulations or (ii) December 31, 2014 (the “Standstill
Period”), neither it nor any of its Affiliates or Associates under its control
or direction will, and it will cause each of its Affiliates and Associates under
its control not to, directly or indirectly, in any manner:

(i) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” as such terms are defined in Regulation 14A under the
Exchange Act of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of shareholders),
in each case, with respect to securities of the Company;

 

- 2 -



--------------------------------------------------------------------------------

(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the entities or persons identified
on Exhibit A and Exhibit B, but does not include any other entities or persons
not identified on Exhibit A or Exhibit B as of the date hereof); provided,
however, that nothing herein shall limit the ability of an Affiliate or
Associate of either FrontFour or Quinpario to join its respective “group”
following the execution of this Agreement, so long as any such Affiliate or
Associate agrees to be bound by the terms and conditions of this Agreement;

(iii) deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of the FrontFour Group and otherwise in accordance with this Agreement;

(iv) seek or encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors;

(v) (A) make any proposal for consideration by shareholders at any annual or
special meeting of shareholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to a merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving either or both of the FrontFour Group and the Company, or encourage,
initiate or support any third party in any such activity, or (C) make any public
communication in opposition to any Company acquisition or disposition activity
approved by the Company’s Board of Directors (the “Board”);

(vi) seek, alone or in concert with others, additional representation on the
Board, beyond such representation as the FrontFour Group enjoys as of the date
of this Agreement;

(vii) seek to advise, encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company at any annual or
special meeting of shareholders, except in accordance with Section 1; or

(viii) make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

(b) Except as expressly provided in Section 1 or Section 2(a), each member of
the FrontFour Group shall be entitled to disclose, publicly or otherwise, how it
intends to vote or act with respect to any securities of the Company, any
shareholder proposal or other matter to be voted on by the shareholders of the
Company and the reasons therefor; provided that, as applicable, all such
activity is in compliance with the requirements of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement, each of David A.
Lorber (“Lorber”) and Jeffry N. Quinn (“Quinn”), acting solely in his capacity
as a director, shall be entitled to publicly disclose his views as a director if
he disagrees with a publicly announced position or decision of the Board in
response to any unsolicited proposal from a third party, or a proposal by the
Company, with respect to a merger, acquisition, recapitalization, restructuring,
disposition or other business combination involving the Company; provided,
however, that any such public disclosure shall consist solely of the fact that
the director disagreed with such position or decision and the basis for such
disagreement; provided, further, that in connection with any such public
statement, no director shall be permitted to disclose any information that is
confidential, subject to the attorney-client privilege or otherwise is material
and non-public and in no event may either Lorber or Quinn make any public
disclosure that is inconsistent with his fiduciary duties.

3. Representations and Warranties of the Company.

The Company represents and warrants to the FrontFour Group that (a) the Company
has the corporate power and authority to execute this Agreement and to bind it
thereto, (b) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, and (c) the execution, delivery and performance of this
Agreement by the Company does not and will not (i) violate or conflict with any
law, rule, regulation, order, judgment or decree applicable to the Company, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound.

4. Representations and Warranties of the FrontFour Group.

The FrontFour Group jointly and severally represents and warrants to the Company
that (a) the authorized signatory of each respective Group Member set forth on
the signature page hereto has the power and authority to execute this Agreement
and any other documents or agreements to be entered into in connection with this
Agreement and to bind it thereto, (b) this Agreement has been duly authorized,
executed and delivered by each Group Member, and is a valid and binding
obligation of each such Group Member, enforceable against each respective Group
Member in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of each respective Group Member as currently in effect,
(d) the execution, delivery and performance of this

 

- 4 -



--------------------------------------------------------------------------------

Agreement by each Group Member does not and will not (i) violate or conflict
with any law, rule, regulation, order, judgment or decree applicable to such
Group Member, (ii) violate or conflict with any agreement, arrangement or
understanding among the FrontFour Group, or (iii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such member is a party or by which it is bound, and (e) as
of the date of this Agreement, (i) Quinpario may be deemed to beneficially own
in the aggregate Seven Hundred Eight Thousand Eight Hundred (708,800) shares of
Common Stock, (ii) FrontFour may be deemed to beneficially own in the aggregate
One Million Five Hundred Twenty-One Thousand Eight Hundred Ninety-Seven
(1,521,897) shares of Common Stock, and (iii) no Group Member or Associate or
Associate of any Group Member currently has, nor currently has any right to
acquire, any interest in any other securities of the Company (or any rights,
options or other securities convertible into or exercisable or exchangeable
(whether or not convertible, exercisable or exchangeable immediately or only
after the passage of time or the occurrence of a specified event) for such
securities or any obligations measured by the price or value of any securities
of the Company or any of its Affiliates, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of Common Stock, whether or not any of the foregoing would give
rise to beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement).

5. FrontFour Group Representatives.

In the event that the FrontFour Group is required or permitted to take action
under this Agreement, the FrontFour Group appoints each of Lorber on behalf of
FrontFour Capital Group LLC and Quinn on behalf of Quinpario Partners LLC as its
representatives (the “Representatives”) and any decision, action or instruction
by such Representatives shall be final and binding upon the FrontFour Group and
the Company may rely on such decision; provided, however, that in the event the
decision, action or instruction of the Representatives is not unanimous, the
Company may disregard the FrontFour Group’s decision, action or instruction
without liability.

6. Publicity.

Neither the Company nor any Group Member shall issue any press release or public
announcement regarding this Agreement without the prior written consent of the
other Parties, except as may be required by applicable law.

7. Specific Performance.

Each of the Group Members, on the one hand, and the Company, on the other hand,
acknowledge and agree that irreparable injury to the other party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by

 

- 5 -



--------------------------------------------------------------------------------

the remedies available at law (including the payment of money damages). It is
accordingly agreed that the FrontFour Group, on the one hand, and the Company,
on the other hand (the “Moving Party”), shall each be entitled to specific
enforcement of, and injunctive relief to prevent any violation of, the terms
hereof, and the other party hereto will not take action, directly or indirectly,
in opposition to the Moving Party seeking such relief on the grounds that any
other remedy or relief is available at law or in equity. This Section 7 is the
exclusive remedy for any violation of this Agreement.

8. Expenses.

The Company shall promptly reimburse the FrontFour Group for their collective
reasonable, documented out-of-pocket fees and expenses (including legal
expenses) incurred in connection with the matters related to the 2014 Annual
Meeting and the negotiation and execution of this Agreement, provided that such
reimbursement shall not exceed $50,000 in the aggregate to the FrontFour Group
as a whole.

9. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
unenforceable by a court of competent jurisdiction.

10. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

If to the Company:

 

  

Ferro Corporation

6060 Parkland Boulevard

Mayfield Heights, OH 44124

Attention: Peter T. Thomas

Telephone: (216) 641-8580

Facsimile: (216) 875-7266

 

- 6 -



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

 

  

Jones Day

901 Lakeside Avenue

Cleveland, Ohio 44114-1190

Attention: Lyle G. Ganske, Esq.

Telephone: (216) 586-7264

Facsimile: (216) 579-0212

If to the FrontFour Group or any member thereof:

 

  

FrontFour Master Fund, Ltd.

c/o FrontFour Capital Group LLC

35 Mason Street, 4th Floor

Greenwich, CT 06830

Attention: David A. Lorber

Telephone: (203) 274-9052

Facsimile: (203) 274-9045

 

  

Quinpario Partners LLC

12935 N. Forty Drive, Suite 201

St. Louis, MO 63141

Attention: Jeffry N. Quinn

Telephone: (314) 548-6200

Facsimile: (775) 206-7966

with a copy (which shall not constitute notice) to:

 

  

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Attention: Steve Wolosky, Esq.

Telephone: (212) 451-2333

Facsimile: (212) 451-2222

11. Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Ohio without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the state courts located in Cuyahoga
County, Ohio and any state appellate court therefrom within the State of Ohio
(or if any state court declines to accept jurisdiction over a particular matter,
the United States District Court for the Northern District of Ohio). Each of the

 

- 7 -



--------------------------------------------------------------------------------

Parties hereto hereby irrevocably submits, with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the Parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by applicable
legal requirements, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

12. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

13. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.

This Agreement contains the entire understanding of the Parties hereto and the
Parties acknowledge and agree that this Agreement supersedes in all respects
that certain Agreement, dated May 8, 2013, by and among the Parties (the “Prior
Agreement”), other than Sections 1(h), 1(i) and 1(j) of the Prior Agreement
(collectively, the “Surviving Provisions”), and that the Prior Agreement, other
than the Surviving Provisions thereof, shall as of the date hereof have no
further force and effect. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each of the
Company and the FrontFour Group, except that the signature of an authorized
representative of the Company will not be required to permit an Affiliate of
FrontFour to agree to be listed on Exhibit A or an Affiliate of Quinpario to
agree to be listed on Exhibit B and be bound by the terms and conditions of this
Agreement. No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Parties hereto and their respective successors, heirs, executors, legal
representatives and permitted assigns. No Party shall assign this Agreement or
any rights or obligations hereunder without, with respect to any member of the
FrontFour Group, the prior written consent of the Company, and with respect to
the Company, the prior written consent of the FrontFour Group. This Agreement is
solely for the benefit of the Parties hereto and is not enforceable by any other
persons.

 

- 8 -



--------------------------------------------------------------------------------

14. Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period, or if earlier, until such time as the Company, on the one
hand, or the FrontFour Group, on the other hand, or any of such Party’s agents,
subsidiaries, affiliates, successors, assigns, officers, key employees or
directors shall have breached this Section 14, neither it nor any of its
respective agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall in any way publicly disparage, call into disrepute,
defame, slander or otherwise criticize the other Parties or such other Parties’
subsidiaries, affiliates, successors, assigns, officers (including any current
officer of a Party or a Party’s subsidiary who no longer serves in such capacity
following the execution of this Agreement), directors (including any current
director of a Party or a Party’s subsidiary who no longer serves in such
capacity following the execution of this Agreement), employees, shareholders,
agents, attorneys or representatives, or any of their products or services, in
any manner that would damage the business or reputation of such other Parties,
their products or services or their subsidiaries, affiliates, successors,
assigns, officers (or former officers), directors (or former directors),
employees, shareholders, agents, attorneys or representatives.

[The remainder of this page intentionally left blank]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

FERRO CORPORATION By:  

/s/ Peter T. Thomas

Name:   Peter T. Thomas Title:   Chief Executive Officer

 

FRONTFOUR MASTER FUND, LTD. By:  

FrontFour Capital Group LLC

as Investment Manager

By:  

/s/ Stephen E. Loukas

  Name:   Stephen E. Loukas   Title:   Authorized Signatory

 

FRONTFOUR CAPITAL GROUP LLC By:  

/s/ Stephen E. Loukas

  Name:   Stephen E. Loukas   Title:   Authorized Signatory

 

FRONTFOUR OPPORTUNITY FUND By:  

FrontFour Capital Corp.

as Investment Manager

By:  

/s/ Stephen E. Loukas

  Name:   Stephen E. Loukas   Title:   Authorized Signatory

 

FRONTFOUR CAPITAL CORP. By:  

/s/ Stephen E. Loukas

  Name:   Stephen E. Loukas   Title:   Authorized Signatory

 

EVENT DRIVEN PORTFOLIO By:  

/s/ Stephen E. Loukas

  Name:   Stephen E. Loukas   Title:   Authorized Signatory



--------------------------------------------------------------------------------

QUINPARIO PARTNERS LLC By:  

/s/ Jeffry N. Quinn

  Name:   Jeffry N. Quinn   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

FrontFour

FRONTFOUR MASTER FUND, LTD.

FRONTFOUR CAPITAL GROUP LLC

FRONTFOUR CAPITAL CORP.

FRONTFOUR OPPORTUNITY FUND LTD.

EVENT DRIVEN PORTFOLIO, a series of Underlying Funds Trust

STEPHEN LOUKAS

DAVID A. LORBER

ZACHARY GEORGE



--------------------------------------------------------------------------------

EXHIBIT B

Quinpario

QUINPARIO PARTNERS LLC

JEFFRY N. QUINN